Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered June 13, 2005, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the *359second degree and resisting arrest, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 90 days, respectively, unanimously affirmed.
Viewed in light of the court’s charge to the jury, the verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant failed to preserve his contention that the bent MetroCard found on his person did not fall within the statutory definition of a forged instrument (see Penal Law § 170.00 [7]) or satisfy the requirements of Penal Law § 170.10 (4), and also failed to preserve his related challenge to the court’s main jury instruction, and we decline to review any of these arguments in the interest of justice. As an alternative holding, we also reject them on the merits. A bent MetroCard qualifies as a forged instrument (People v Mattocks, 51 AD3d 301 [2008] [decided herewith]). In addition, we conclude that the evidence supported the inference that defendant possessed the card with the requisite knowledge and intent (see Penal Law § 170.25).
Any error in the court’s supplemental instruction to the jury was harmless (see People v Crimmins, 36 NY2d 230 [1975]). Concur—Mazzarelli, J.P, Andrias, Gonzalez and Acosta, JJ.